U NITED S TATES AIR F ORCE
              C OURT OF C RIMINAL APPEALS

UNITED STATES                                )      No. ACM S32538 (f rev)
          Appellee                           )
                                             )
                v.                           )
                                             )      ORDER
Cory RAMIREZ                                 )
Airman (E-2)                                 )
U.S. Air Force                               )
             Appellant                       )      Special Panel

    On 1 November 2017, the convening authority referred Appellant’s case for
trial by special court-martial. Appellant was convicted of offenses committed
between July 2017 and September 2017, and sentenced on 22 March 2018. On
24 January 2020, this court set aside the convening authority’s action in the
above-referenced case and returned the record of trial to The Judge Advocate
General for remand to the convening authority “for new post-trial processing
and action.” United States v. Ramirez, No. ACM S32538, 2020 CCA LEXIS 20,
at *17–18 (A.F. Ct. Crim. App. 24 Jan. 2020) (unpub. op.).
    On 29 April 2020, the record of trial was redocketed with this court. On 23
June 2020, Appellant submitted the case to this court for review with no spe-
cific assignment of error.
    Upon review, this court noted the record contains what purports to be an
undated new action signed by the convening authority. The record also con-
tains a new court-martial order dated 13 April 2020. However, the record re-
turned to the court does not contain a new staff judge advocate recommenda-
tion (SJAR), new clemency matters submitted by Appellant, a new addendum
to the SJAR, or other matters considered by the convening authority before
taking the new action. See Rules for Courts-Martial (R.C.M.) 1105, 1106,
1107(b)(3); * see also United States v. Mendoza, 67 M.J. 53, 55 (C.A.A.F. 2008)
(“A new, as opposed to a corrected, action requires a new SJAR[ ] under R.C.M.
1106 and the opportunity for the accused to submit additional matters under
R.C.M. 1105.”).
   On 1 October 2020, this court issued an order to the Government to show
good cause as to why this court should not take corrective action. On 13 October


*References to the Uniform Code of Military Justice and Rules for Courts-Martial in
this order are to the Manual for Courts-Martial, United States (2016 ed.).
              United States v. Ramirez, No. ACM S32538 (f rev)


2020, the Government submitted its response to the show cause order. The
Government reported that appellate government counsel had “confirmed that
new post-sentencing processing was incomplete,” and it “request[ed] that this
Court expeditiously return the case to The Judge Advocate General to ensure
compliance with this Court’s previous decretal [paragraph].”
   Accordingly, it is by the court on this 16th day of October, 2020,
ORDERED:
    The action of the convening authority is set aside. The record of trial is re-
turned to The Judge Advocate General for remand to the convening authority
for new post-trial processing consistent with this order. Article 66(e), UCMJ,
10 U.S.C. § 866(e). Thereafter, the record of trial will be returned to this court
for completion of appellate review under Article 66, UCMJ. On 18 December
2020, counsel for the Government will inform the court in writing of the status
of compliance with this order unless the record of trial has been returned to
the court prior to that date.


                 FOR THE COURT



                 CAROL K. JOYCE
                 Clerk of the Court




                                        2